I concur in the result of the foregoing opinion with some reluctance. Public schools are established and maintained primarily for the benefit of the pupils and the evidence adduced at the hearing before the county superintendent clearly establishes the fact that Mr. Howard's usefulness as a teacher in the Belfry schools has been effectually destroyed. The testimony by a pupil that ninety per cent. of the high school students desired his dismissal was not materially discredited.
But before a teacher may be discharged for cause, he must be advised of the charges he will have to answer, reasonable notice of the time and place where a hearing will be had and likewise reasonable time in which to prepare his defense. If these things are done and good cause is shown at the hearing justifying such action by the board, the teacher may be discharged irrespective of the time his contract has to run. The case of Kellison v.School Board, 20 Mont. 153, 50 P. 421, is directly in point here and is grounded on sound reasoning. *Page 502